Exhibit 2.3 FORM OF VOTING AGREEMENT IRREVOCABLE PROXY AND VOTING AGREEMENT This IRREVOCABLE PROXY AND VOTING AGREEMENT (this “ Agreement ”), dated as of [], 2015, is entered into by and among Bear State Financial, Inc., an Arkansas corporation (“ Buyer ”), and [] (the “ Shareholder ”). Capitalized terms used but not separately defined herein shall have the meanings assigned to such terms in the Stock Purchase Agreement (as defined below). RECITALS WHEREAS, in order to induce Buyer to enter into a Stock Purchase Agreement dated as of the date hereof (the “ Purchase Agreement ”) with Marshfield Investment Company, a Missouri corporation (“ Parent ”), Buyer has requested the Shareholder, and the Shareholder has agreed, to enter into this Agreement with respect to all shares of common stock of Parent that the Shareholder beneficially owns, as set forth on Schedule I, or may hereafter acquire (collectively, the “ Shares ”); NOW, THEREFORE, in consideration of the terms and conditions set forth below, the parties agree as follows: Section 1. Voting Agreement . (a) The Shareholder hereby irrevocably and unconditionally agrees to vote all Shares that the Shareholder is entitled to vote, at the time of any vote to approve and adopt the Purchase Agreement, the Stock Sale and all agreements related to the Stock Sale and any actions related thereto at any meeting of the shareholders of Parent, and at any adjournment thereof, at which such Purchase Agreement and other related agreements (or any amended version thereof), or such other actions, are submitted for the consideration and vote of the shareholders of Parent, in favor of the approval and adoption of the Purchase Agreement, the Stock Sale and the transactions contemplated by the Purchase Agreement. (b)The Shareholder hereby agrees that it will not vote any Shares that the Shareholder is entitled to vote in favor of the approval of any (i) other Acquisition Transaction, (ii) reorganization, recapitalization, liquidation or winding up of Parent or any other extraordinary transaction involving Parent, that would occur prior to the consummation of the transactions contemplated by the Purchase Agreement, (iii) corporate action the consummation of which would frustrate the purposes, or prevent or delay the consummation, of the transactions contemplated by the Purchase Agreement or (iv) other matter relating to, or in connection with, any of the foregoing matters. (c)Notwithstanding the foregoing paragraphs 1(a) and (b) above, in the event Parent is entitled to exercise its rights to terminate the Purchase Agreement under Section 9.01 thereof, nothing contained herein shall prevent the Shareholder from taking such action, in its capacity as an officer, director or shareholder of Parent, as may be necessary to properly assert such rights. (d)With respect to any Shares held of record on behalf or for the benefit of the Shareholder or its immediate family by a custodian or trustee (including shares held in an IRA account or self-employed profit sharing account), the Shareholder agrees to take such action as may be necessary to cause the custodian or trustee to vote such Shares in accordance with the provisions of paragraphs 1(a) and (b) above. Section 2.
